Citation Nr: 1039745	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-04 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder to include 
as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board observes that the RO originally characterized the 
Veteran's claim of entitlement to service connection for a skin 
disorder as entitlement to service connection for skin cancer.  
However, in light of the medical evidence submitted in support of 
the Veteran's claim, the Board finds that the Veteran's claim 
should be more broadly characterized as entitlement to service 
connection for a skin disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).

The Board notes that the Veteran submitted additional evidence to 
the RO in June 2007 after the statement of the case issued in 
January 2007.  However, the lay statements appear to be submitted 
in conjunction with an appeal that is not currently before the 
Board.  Indeed, the lay statements described the problems the 
Veteran had with his legs, feet, and shrapnel, with no mention of 
a skin disorder, which is the current issue on appeal.  Thus, no 
new facts or contentions which might raise a new basis for 
granting the claim are presented by these statements.  
Furthermore, the Board observes that the Veteran's personnel 
records were associated with the claims file in April 2007, after 
the January 2007 statement of the case.  However, these records 
were requested in conjunction with the Veteran's claim for 
service connection for posttraumatic stress disorder, which is 
not currently before the Board.  In any event, the personnel 
records are duplicative of the evidence associated with the file 
- with respect to the Veteran's DD Form 214 and do not otherwise 
provide any information pertinent to the claim for service 
connection for a skin disorder.  Consequently, even though it 
does not appear the Veteran waived his right to the RO's review 
of the records, such referral is not required as they do not 
constitute pertinent evidence to the Veteran's appeal.   
38 C.F.R. §  20.1304.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a skin disorder that 
is causally or etiologically related to his military service, 
including herbicide exposure.


CONCLUSION OF LAW

A skin disorder was not incurred in active service and may not be 
presumed to have been incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO provided the Veteran with notice in October 
2005, prior to the initial decision on the claim for service 
connection for a skin disorder in July 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini has 
been met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran about 
the information and evidence that is necessary to substantiate 
his claim for service connection.  Specifically, the October 2005 
letter stated that the evidence must show that he had an injury 
in military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  Additionally, the January 2007 statement of the case 
(SOC) notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence that 
was needed to substantiate his claim.

In addition, the RO notified the Veteran in the October 2005 
letter about the information and evidence that VA will seek to 
provide.  In particular, the letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The October 2005 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  The 
letter also informed him that it was his responsibility to ensure 
that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  In this regard, the 
Board notes that the Veteran was provided notification in an 
April 2007 letter.  Although the Veteran's claim was not 
readjudicated following the notice letter, the Board has found 
that the Veteran is not entitled to service connection for a skin 
disorder.  Thus, any questions as to the disability rating or 
appropriate effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private treatment 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with his claim.  The Board acknowledges that the Veteran has not 
had a VA examination with respect to his claim seeking service 
connection for a skin disorder.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

In the present appeal, the Board concludes an examination is not 
needed in this case because the Veteran's service treatment 
records are absent for evidence of findings related to a skin 
disorder and his post-service medical records are absent for 
evidence of symptomatology related to a skin disorder until many 
years after the Veteran's separation from service.  In addition, 
the Veteran has not stated that he experienced symptoms during 
service or chronic symptoms since separation from active service.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because there 
was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).  

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.  Law And Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of  38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of  38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 
3.309(e).  For the purposes of § 3.307, the term herbicide agent 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be so 
considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002).  Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

VA regulations require that a Veteran have set foot within the 
land borders of Vietnam for presumptive service connection and 
that a Veteran who never went ashore from the ship on which he 
served in the Vietnam coastal waters was not entitled to 
presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  In Haas, the United States Court of Appeals for the 
Federal Circuit held that VA's amendment to its Adjudication 
Procedure Manual excluding Veterans who had not set foot in 
Vietnam was not invalid nor impermissibly retroactively applied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran in the present appeal is not entitled to service 
connection for a skin disorder.  

The Veteran has contended that he has skin cancer that is related 
to his active service including Agent Orange exposure.  The 
Veteran's DD Form 214 shows that the Veteran served from June 
1965 to May 1969 and served in Vietnam as evidenced by the 
Veteran's receipt of a Vietnam Campaign Medal with device.  As 
such, the Veteran served in the Republic of Vietnam during the 
Vietnam era and is therefore presumed to have been exposed during 
such service to certain herbicide agents, including Agent Orange.  

However, the Veteran does not have a disability that is shown to 
be associated with Agent Orange exposure.  In this case, there is 
no evidence of chloracne or other acneform disease that is listed 
under § 3.309(e).  In addition, skin cancer is not listed among 
the disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  Therefore, the Board finds that 
the Veteran is not entitled to service connection under the 
presumptive provisions in the law regarding diseases due to 
herbicide exposure.

Although the Veteran is not entitled to service connection for a 
skin disorder under 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not preclude 
direct service connection based on exposure to Agent Orange.  
Stefl, 21 Vet. App. at 120.  In other words, a regulatory 
established presumption is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  The Board will now 
consider whether service connection for a skin disorder due to 
herbicide exposure is warranted on a direct basis.

In this case, the VA treatment records show that the Veteran has 
complained of skin lesions on his scalp and neck.  The June 1993 
treatment record noted a lesion on the scalp that had existed for 
8 days.  The assessment was listed as cellulitis.  Following the 
June 1993 record, there is no evidence of further symptoms until 
more than a decade later.  Specifically, the August 2005 VA 
treatment record noted that the Veteran had a recurrent infection 
in his scalp.  In a later record, the Veteran was diagnosed with 
prurigo papules in the scalp and a possible staph infection of 
the scalp.  Again, in a July 2006 VA treatment record, the 
Veteran complained of an outbreak of lesions on his scalp and 
neck.  Although the Veteran has stated that he has skin cancer, 
there is no evidence of a diagnosis or documentation of skin 
cancer.  

Here, the Veteran's service treatment records are absent for any 
complaints, treatment, or diagnosis of a skin disorder.  
Moreover, the medical evidence of record does not show that the 
Veteran sought treatment immediately following his separation 
from service or for many years thereafter.  The post-service 
medical evidence of record is completely absent for any notations 
or documentation related to skin cancer.  The first post-service 
evidence of a skin disorder (cellulitis) is located in a 
treatment record dated in 1993, more than 20 years after the 
Veteran's separation from active service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the lack of evidence of a skin disorder during 
active service or for years after separation from service, there 
is no medical evidence relating any current skin disorder (to 
include the variously characterized skin disorders of cellulitis, 
recurrent infection of the scalp, prurigo papules and possible 
staph infection of the scalp, and lesions on his scalp and neck) 
to active service, to include the Veteran's conceded in-service 
exposure to herbicides.  In fact, the only evidence relating a 
skin disorder to active service is the Veteran's personal 
statements.  

In this regard, the Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  For 
example, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  
Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

In this case, however, although the Veteran is competent to 
describe symptoms of his skin disorder, he is not competent to 
comment on the etiology of his skin disorder.  While a layperson 
can provide evidence as to some questions of etiology or 
diagnosis, the question of a medical relationship between his 
current skin disorder and service, which would require more than 
direct observation to resolve, is not in the category of 
questions that lend themselves to resolution by lay observation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (unlike varicose veins or a 
dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  Of particular significance is that the 
Veteran himself has not asserted that his skin disorder or 
symptoms of a skin disorder have existed since service or that he 
experienced any symptoms during active service.  Instead, he has 
merely expressed his belief that his current skin disorder is the 
result of Agent Orange exposure.  The Veteran is not competent to 
opine on this question and, therefore, his statements asserting a 
relationship between his current skin disorder and service do not 
constitute competent medical evidence on which the Board can make 
a service connection determination.  

Finally, where a Veteran has served for 90 days or more during a 
period of war and a malignant tumor (including melanoma) becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  Here, there is no evidence of a 
diagnosis of skin cancer or melanoma and, therefore, the 
presumptive provisions are not applicable.  

Accordingly, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for a skin disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt provision does not apply.  






(CONTINUED ON NEXT PAGE)
Therefore, the Board concludes that service connection for a skin 
disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


ORDER

Entitlement to service connection for a skin disorder is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


